  

USDC SDNY
‘| DOCUMENT
| ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT “NOC #:

SOUTHERN DISTRICT OF NEW YORK | - ATEFILED: _ 1/24/22
x ) i=

     
    

 
 

 

 

ROSEMARIA CHIARELLA, 20 Civ. 00049 (AJN) (RWL)
Plaintiff,
- against - ORDER SUPPLEMENTING
STANDING ORDER IN
COMMISSIONER OF THE SOCIAL SOCIAL SECURITY CASE
SECURITY ADMINISTRATION, : (Represented Parties)
Defendant. :
X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The above-referenced social security action has been referred to the undersigned
for Report and Recommendation. All motions and applications, including those related
to scheduling and all motions to dismiss or for judgment on the pleadings, must be made
to Judge Lehrburger and in compliance with this Court's Individual Practices in Civil
Cases, available on the Court's website at https://nysd.uscourts.gov/hon-robert-w-
lehrburger.

1. Filing the Record: Pursuant to Standing Order No. 16-MC-00171, dated
April 20, 2016, Defendant shall file the electronic certified transcript of the administrative
record (“Record”), which shall constitute the Defendant's answer, or move against the
complaint, no later than 90 days after Defendant is served with process in this action.
Thereafter, in order to promote the efficient adjudication of this matter, the parties shall

adhere to the following schedule and procedures.

 

2. Mandatory Settlement Proposal and Discussion:
a. No later than 30 days after the Record is filed, counsel for Plaintiff

must serve a written proposal for settlement on counsel for the Commissioner,
1
summarizing Plaintiffs strongest arguments, with specific references to the portions of
the record supporting those arguments, to determine if the case can be resolved.

b. Promptly upon receipt of Plaintiffs settlement proposal, counsel for
the Commissioner must consult with the agency, evaluate the merits of the proposal, and
meet and confer with Plaintiffs counsel in good faith, in person or by telephone, to
determine whether the case can be resolved without further expenditure of attorney time
and judicial resources. An exchange of emails is not sufficient.

C. No later than 30 days after Plaintiff's settlement proposal is
served, the parties shall either: (a) electronically file a stipulation dismissing, remanding,
or otherwise resolving the case; or (b) electronically file a joint letter advising the Court
that the parties have complied with the requirements of paragraph a and b above but
were unable to resolve the case and are proceeding to brief their respective positions in
accordance with the paragraphs below. Any stipulation entered between the parties
including, but not limited to, a remand to the Social Security Administration
(“Administration”) for further proceedings must be approved by the assigned District
Judge, unless the parties consent to the undersigned’s jurisdiction over the case for all
purposes. The parties are advised that a remand for further proceedings is not
necessarily a final disposition of the case, and Plaintiff may be entitled to seek further
review of any additional proceedings before the Administration.

3. Plaintiff's Motion: Absent settlement of the case, Plaintiff shall file and

serve their motion for judgment on the pleadings no later than 60 days after the Record

 

is filed.
4. Defendant’s Response: The Commissioner shall file and serve any

response (and cross-motion, if any) to the motion for judgment on the pleadings no later
2
than 60 days after Plaintiffs motion is filed. Within seven days after the
~ Commissioner files its response, the Commissioner shall deliver to chambers by mail,
overnight courier, or hand delivery a courtesy copy (marked as such) of the Record. '

5. Plaintiff's Reply: Plaintiff shall file and serve any reply no later than 21
days after the Commissioner's response is filed.

8. Briefing Requirements: The parties’ briefs should comply with the
following requirements:

a. The brief of each side shall contain a summary of those parts of the
record that each side contends should be considered for purposes of review of the
agency’s decision. Each statement in a party’s summary of the record shall be followed
by a citation to the appropriate pages of the record (i.e., "R. at__").

b. If Defendant believes that any of the statements in Plaintiffs
summary of the record is inaccurate in any respect, then Defendant's brief shall include
a footnote or section that lists each such statement, explains why each such statement is
inaccurate, and includes supporting cites to the record. If Plaintiff believes that any of the
statements in Defendant's summary of the record is inaccurate in any respect, then
Plaintiffs responsive brief shall include a footnote or section that lists each such
statement, explains why each such statement is inaccurate, and includes supporting cites
to the record.

C. The Court is familiar with the standard of review and the sequential

evaluation process, so the parties may forego boilerplate discussions of the governing

 

legal standards unless theré has been a recent change in the law. The parties should
focus on applying relevant and controlling legal authority to the facts germane to each

disputed issue.
d. When citing relevant cases, statutes, regulations, Social Security
Rulings, medical and vocational reference sources, or other legal authority to support
their legal arguments, the parties shall provide complete and accurate citations to the
portions of those authorities relied upon. In addition, all medical terminology (including
medical conditions, diagnoses, procedures, tests, anatomical references, and
pharmaceuticals) shall be defined in terms understandable to a layperson, preferably by
citation to a medical dictionary or other standard reference work. The parties may not
supplement the record beyond the definition of technical terms.

9. Memoranda in support of or in opposition to any dispositive motion shall not
exceed 25 pages in length, and reply memoranda shall not exceed 10 pages in length. A
party seeking to exceed these page limitations must apply to the Court for leave to do so
in conformity with the undersigned’s Individual Practices in Civil Cases, with copies to all
counsel, no fewer than seven days before the date upon which the memorandum must
be filed.

10. | Counsel for the Plaintiff must serve this Order on the Defendant and must

file proof of such service with the Court.

SO ORDERED. j

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 24, 2020
New York, New York

 

Copies transmitted this date to all counsel of record
